United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         August 20, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 03-50263
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

HARRY SCHREIBER,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. A-95-CR-130-1-JN
                          --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Harry Schreiber, federal prisoner # 40454-004, appeals the

denial of his “Petition to Dismiss the Order of Restitution.”           He

does not challenge the district court’s denial of his other

motions in the same order, and any such arguments are deemed

abandoned.     Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-50263
                                -2-

     Schreiber maintains that the district court wrongly denied

his petition to relieve him of restitution payments because the

original order was unenforceable.    He has not established any

authority for challenging the restitution order at this time.

See United States v. Hatten, 167 F.3d 884, 886-87 & n.5 (5th Cir.

1999).   Although the district court did not conclude that it

lacked jurisdiction, this court can affirm on that ground.      See

United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).

Because the district court lacked jurisdiction to consider the

motion, his appeal is DISMISSED AS FRIVOLOUS.

     Schreiber requests appointment of appellate counsel.    This

motion is DENIED.

     Schreiber has previously been warned that the filing of

further frivolous appeals could result in the imposition of

sanctions.   See United States v. Schreiber, No. 00-50572 (5th

Cir. Apr. 26, 2001)(unpublished).    Schreiber’s appeal, as stated

above, is frivolous.   Therefore, IT IS ORDERED that Schreiber

must pay a monetary sanction of $100 to the clerk of this court.

The clerk of this court and the clerks of all courts subject to

the jurisdiction of this court are directed to return to

Schreiber unfiled any submissions he should make until the fine

is paid in full.

     APPEAL DISMISSED AS FRIVOLOUS; MOTION FOR APPOINTMENT OF

COUNSEL DENIED; SANCTIONS IMPOSED.